DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claims 1, 23-29 have been considered but are moot in view of new ground of rejection.
	Claims 2-22 have been canceled.
Applicant argues support for the amendments and the new claims can be found at least at pars. [0014]-[0017] and [0065]-[0070] of the Application as filed. Claims 28 and 29 are new and support for these claims can be found at least at para. [0014] 
pars. [0065]-[0070] as filed merely describes user interface 500 generated by the media guidance application for use in providing a dashboard that shows campaigns details for conversion 504, reach 506, incremental reach 508, and conversion percentage from incremental reach 510, wherein conversion 504 may indicate which viewers viewed a promotion campaign and then viewed a media asset associated with the promotion campaign. In addition to paragraphs [0065]-[0070] as pointed out by the Applicant, para. [0014]-[0017] describes in response to the media guidance application determining that the target demographic audience and the primary demographic audience are different, the media guidance application may generate for display a notification indicating that the target demographic audience and the primary demographic audience are different. Para. [0014] describes demographic information, e.g., household location, type of viewer, preferences, and/or other typical user information. Para. [0012] describes the media guidance application may determine or compare whether the estimated target conversion rate and the actual conversion rate are similar. However, it is not describe how the estimated target conversion rate is received. Para. [0017] describes the model embedded in the media guidance application may be executed to generate a suggested target audience, or to automatically adjust a target audience. The media guidance application may generate a display 312 in the user interface including options selectable by the user using input 310 to change the target audience. However, the description in para. [0017] is performed in 
determining the primary demographic audience users who, after viewing the advertisement, view the media asset for the advertising campaign…” as recited in claim 1, or limitation of “wherein the target demographic audience of users corresponds to users in a defined first geographic location and wherein primary demographic audience of users corresponds to users in a defined geographic location different from the first geographic location” as recited in newly added claim 28 or limitation of “wherein the target demographic audience of users corresponds to users in a defined first type of preference and wherein primary demographic audience of users corresponds to users in a defined second type of preference different from the first ty of preference” as recited in newly added claim 29. Applicant argues para. [0014] describes demographic information are “household location, type of viewer, preferences and/or other type of user information” supports limitations in new claims 28, 29. However, as pointed out by Applicant, para. [0014] merely describes demographic information are household location, type of viewer, preference and/or other typical user information. There is nothing in para. [0014] disclose any difference of household location, type of viewer, preferences and/or other user information. Therefore, the disclosure in para. [0014] does not support the limitation in newly added claims 28-29.
It is also noted that limitations “the target percentage of users” (cited in line 2 of claim 1), “the primary demographic audience of users…” (recited in line 10 of claim 1) lack of antecedent basis. These limitations are interpreted respectively as best understood as – a target percentage of user – or – a primary demographic audience of users...- 

	Furthermore, It is noted that non-functional descriptive material does not patentably distinguish over prior art that otherwise renders the claims unpatentable. See In re Ngai, 367 F.3d 1336, 1339 (Fed. Cir. 2004); see also Exparte Nehls, 88 USPQ2d 1883, 1887-90 (BPAI 2008) (precedential) (discussing cases pertaining to non-functional descriptive material) see also BPAI’s decision in Appeal 2009-010851 (for Ser. No. 10/622,876).	In this case, a particular type of information is “target conversion rate”, actual conversion rate”, “target demographic audience”, “primary demographic audience”, “first geographic location”, “second geographic location”, “first type of preference”, “second type of preference”… are considered as non-functional descriptive material. See Ngai 367 F.3d at 1339. These limitations are given only to the extent to different types of data used in a comparison of a performance or difference. The limitation of “target conversion rate”, ‘actual conversion rate”, “target demographic audience”, “primary demographic audience”, “first geographic location”, or “first type of preference” or second type of preference”, etc. as recited in the claims… are not required to give patentable weight (see also Appeal 2009-010851).
	Although Examiner no need to give patentable weight to non-functional descriptive material as discussed above, all claim limitations, including non-functional descriptive material, are known by prior art as discussed below.
Claims 2-22 have been canceled.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1, 23-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, 23-29, independent claim 1 recites limitations “receiving a first input, wherein the first input identifies the target percentage of users who, after viewing an advertisement, view a media asset, for an advertisement campaign for the media asset; receiving a second input, the second input identifies a target demographic audience for the first input;  
determining the primary demographic audience of users…” as recited in claim 1 and/or “ which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (See discussion in “response to arguments” above).
In addition, claims 28-29, recites limitations of “wherein the target demographic audience of users corresponds to users in a defined first geographic location and wherein primary demographic audience of users corresponds to users in a defined geographic location different from the first geographic location” (claim 28) or limitation of “wherein the target demographic audience of users corresponds to users in a defined first type of preference and wherein primary demographic audience of users corresponds to users in a defined second type of preference different from the first ty of preference” (claim 29), which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. (See discussion in “response to arguments” above).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 23-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "the target percentage" in line 2 and “the primary demographic audience of users…” in line 10.  There are insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Karunanithi et al. (US 10075756) in view of Liassides et al. (US 9854326), Hoyne (US 20160050129 A1) and further in view of Kar et al. (US 20170127107).
	It is noted that all documents that are directly or indirectly incorporated by references in their entirety in Karunanithi (see col. 2, lines 53-59, col. 3, lines 46-51 including Ser. No. 13/833,293 (corresponding to U.S 10708654 –hereinafter referred to as Moraghan) and Ser. No. 14/615,793) are treated as part of the specification of Karunanithi (MPEP 2163.07 b).
	
Regarding claim 1, Karunanithi discloses a method for evaluating a promotional campaign (evaluating a campaign for percentage/number of target has been reached – see for example, col. 11, lines 21-55), comprising: 
 	receiving a first input, wherein the first input identifies the target percentage of users who, viewing an advertisement, view a media asset, for an advertising campaign for a media asset (user enter campaign characteristics such as a reach percentage, percentage of probability of users/households, prediction/potential target percentage, etc.  viewing content for an advertising campaign for a media content – see include, but are not limited to, figure 5, col. 4, line 15-col. 5, line 10, col. 6, line 52-col. 7, line 16; Moraghan: col. 10, lines 15-67, col. 15, lines 4-35, figure 10); 
 	receiving a second input, wherein the second input identifies a target demographic audience for the first input (receiving input identifies a target demographic audience with target audience related data identifying a segment population of the total population that meets certain criteria – see include, but are not limited to, col. 2, lines 47-59, col. 5, lines 1-9, col. 6, line 52-col. 7, line 16; Moraghan: col. 6, lines 54-64, col. 8, lines 2-19, 36-48, col. 9, lines 39-61, figure 10); 
	determining, based on viewer access of the advertising campaign and the media asset, an actual percentage of users who, viewing advertisement, view the media content for the advertising campaign (determining, based on viewer access/selection of the advertising campaign and the media content, an actual percentage of users associated with households who, viewing advertisement and view media content for campaign– see include, but are not limited to, col. 11, lines 3-56, col. 12, lines 13-56; Moraghan: col. 9, lines 39-67, col. 20, lines 1-24, figures 8-10); 
 	determining the primary demographic audience of users who, viewing the advertisement, view the media asset for the advertising campaign (determining demographic audience of users who actually viewing the advertisement, view the media content for the campaign– see include, but not limited to, col.11, lines 20-40, col. 13, lines 10-17; Moraghan: col. 9, lines 40-67, col. 11, lines 3-10, 61-65, col. 17, lines 41-57, figures 8-10); 
 	comparing the target percentage of users of the first input to the actual percentage of users who, viewing the advertisement, viewing the media asset for the advertising campaign (comparing the target/predicted percentage of users of the first input to the actual percentage of user viewing the advertisement, the media asset for the campaign to determine whether the target/predicted percentage is satisfied/effectively reached – see include, but are not limited to, col. 11, lines 21-55, col. 12, lines 13-60, col. 13, lines 10-45; Moraghan: col. 9, lines 39-67, col. 20, lines 19-24, lines 53-63, figures 4-5, 8-10); 
	comparing the target demographic audience of users of the second input to the primary demographic audience of users who, viewing the advertisement, the media asset for the advertising campaign (comparing the target demographic audience of users in particular market segment of the second input to the demographic audience of users who actually viewing the advertisement, the media content for the campaign to determine an effective reach/satisfaction of the campaign – see include, but are not limited to, col. 11, lines 21-55, col. 12, lines 13-60, col. 13, lines 10-45; Moraghan: col. 9, lines 39-67, col. 17, lines 7-40, col. 20, lines 19-24, lines 53-63, figures 4-5, 8-10) ; 
	determining that the target percentage of users of the first input is similar to the actual percentage of users who, viewing the advertisement, view the media asset for the advertising campaign (determining that the target/predicted percentage of users is similar/meeting to the actual percentage of users who viewing the advertisement content, the media asset for the campaign – see include, but are not limited to, figure 5, col. 4, lines 40-64, col. 6, lines 52-67, col. 11, lines 20-40; Moraghan: col. 20, lines 19-24, figures 4-5, 8-10);
	responsive to the determination that (a) the target percentage of users of the first input is similar to the actual percentage of users who, viewing the advertisement, view the media 2Application No. 16/353,340Docket No.: 003597-1889-101 Reply to Office Action of October 9, 2020asset for the advertising campaign, generate a display (see include, but are not limited to, (see include, but are not limited to, col. 11, lines 21-55, figures 6-13; Moraghan: figures 4-5, 8-10).
	Karunanithi disclose tracking user activities of viewing advertisement, media content (see Moraghan: col. 11, lines 35-65) and predicted viewership for one of more target market segments may different from viewership across the base of total viewership reflected in based inventory tiers (see for example, Moraghan: col. 20,, lines 45-63). However, Karunanithi does not explicitly disclose activity comprises after viewing an advertisement, view a media asset;
	determining, that target demographic audience of users of the second input is different than the primary demographic audience of users who, viewing the advertisement, the media asset for the advertising campaign; and responsive to the determination that (b) the target demographic audience of users of the second input is different than the primary demographic audience of users who, after viewing the advertisement, view the media asset for the advertising campaign: generating for display a notification indicating that the target demographic audience and the primary demographic audience are different.  
	Liassides discloses determining, that target demographic audience of users of  second input is different than primary demographic audience of users who, viewing the advertisement, the media asset for the advertising campaign; and responsive to the determination that (a) the target percentage of users of the first input is similar to the actual percentage of user who viewing the advertisement, the media content, and (b) the target demographic audience of users of the second input is different than the primary demographic audience of users who, viewing the advertisement, view the media asset for the advertising campaign: generating a notification the target demographic audience and primary demographic audience are different (determining a different demographic audience and the demographic audience of viewers/audiences that actually view the campaign are different(off-target), and in response to the determination that (a) the target performance is reached/met or on target and (b) the target percentage of audience is different with the actual percentage of audience/off-target and underperforming or exceeding target performing, generate  notifying the difference-see include, but are not limited to, col. 4, lines 14-26, col. 9, lines 20-67, col. 5, lines 46-60, col. 12, lines 45-54, col. 13, lines 29-35, col. 15, lines 6-60, col. 16, lines 21-45).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunanithi with the teachings including determining a difference of target demographic audience and primary demographic audience, and response to the difference, generate a notification as taught by Liassides in order to yield predictable result of improving performance of advertiser’s campaign (see col. 3, lines 15-18).
	Hoyne discloses responsive to determination of target and actual numbers/metrics to evaluate the campaign, generate for display a notification indicating that the targeted and actual metrics are different (see include, but are not limited to, paragraphs 0019, 0021, 0035, 0056-0057, figure 7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunanithi in view of Liassides with the teachings including generate for display a notification indicating the target and the primary audience information are different as taught by Hoyne in order to yield predictable result of showing recommendations to content provides associated with the campaign for modifying the campaign to improve performance (see paragraph 0035).
	Kar discloses receiving input of viewing an advertisement content, view media asset comprises information of after viewing an advertisement, view media asset, determining continuation rates (information of continuation rates of after viewing advertisement, view media and determining continuation rate -  see include, but are not limited to, paragraphs 0018, 0031, 0033-0034, 0039, 0041).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karunanithi in view of Liassides and Hoyne with the teachings including information of after viewing advertisement, view media asset as taught by Kar in order to yield predictable result of increasing viewer retention of the video, thereby increasing revenue opportunities for both publisher and advertiser (see paragraph 0004).

Regarding claim 23, Karunanithi in view of Liassides, Hoyne, and Kar discloses the method of claim 1, wherein the notification also indicates the primary demographic audience (see include, but are not limited to, Karunanithi: figure 5, col. 11, lines 21-55, Moraghan: figures 9-10; col. 8, lines 35-48; Liassides: col. 9, lines 20-67; Hoyne: paragraphs 0021, 0056-0057).  

Regarding claim 24, Karunanithi in view of Liassides, Hoyne, and Kar discloses the method of claim 23, wherein the notification comprises a graphical representation of the primary demographic audience and the target demographic audience (graphical representation with number, rows, bar, etc. - see include, but are not limited to, Karunanithi: figures 5, 9-12, col. 11, lines 21-55, Moraghan: figures 4-5, 9-10; col. 8, lines 35-48; Liassides: col. 9, lines 20-67; Hoyne: figure 7, paragraphs 0021, 0056-0057).  

Regarding claim 25, Karunanithi in view of Liassides, Hoyne, and Kar discloses the method of claim 1, wherein the notification also indicates the total number of users who, after viewing the advertisement, view the media asset for the advertising campaign  - see include, but are not limited to, Karunanithi: figures 2a-2b, 6, 12, col. 11, lines 21-55, Moraghan: figures 4-5, 9-10; col. 8, lines 35-48; Liassides: col. 9, lines 20-67; Hoyne: figure 7, paragraphs 0021, 0056-0057; Kar: paragraphs 0031, 0033-0034, 0065).  

Regarding claim 26, Karunanithi in view of Liassides, Hoyne, and Kar discloses the method of claim 1, wherein the notification also indicates the time frame when the determination, based on viewer access of the advertising campaign and the media asset, of the actual percentage of users who, after viewing an advertisement, view a media asset for the advertising campaign, occurred (notification also indicates the time frame/day part/time period of the determination of the conversion rate of target and actual metrics/numbers  - see include, but are not limited to, Karunanithi: figures 2b-3, col. 4, lines 13-24, 52-64, Moraghan: figures 8-10; col. 8, lines 35-48; Liassides: col. 5, lines 34-35; Kar: paragraph 0033).  

Regarding claim 27, Karunanithi in view of Liassides, Hoyne, and Kar discloses the method of claim 1, where the notification is displayed on a user interface, where the user interface was used to enter the first input and the second input (see include, but are not limited to, Moraghan: figures 9-10; Hoyne: figure 7, paragraphs 0056-0057, 0066).  

Regarding claim 28, Karunanithi in view of Liassides, Hoyne, and Kar discloses the method of claim 1, wherein the target demographic audience of users corresponds to users in a defined first geographic location and wherein primary demographic audience of users corresponds to users in a defined second geographic location different from the first geographic location (different geographical location/zip code associated with different users/households- see include, but are not limited to, Moraghan: col. 4, lines 5-8, col. 7, lines 15-25, col. 8, lines 42-45; Liassides: col. 9, lines 50-66; Hoyne: paragraphs 0021, 0030).  

Regarding claim 28, Karunanithi in view of Liassides, Hoyne, and Kar discloses the method of claim 1, wherein the target demographic audience of users corresponds to users with a defined first type of preference and wherein the primary demographic audience corresponds to users with a defined second type of preference different from the first type of preference (different defined types of references such as income, age, gender, etc. - see include, but are not limited to, Karunanithi: col. 5, lines 5-10, Moraghan: figure 10, col. 4, lines 5-8, col. 7, lines 15-25, col. 8, lines 42-45; Liassides: col. 9, lines 50-66; Hoyne: paragraphs 0021, 0030).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Hendricks et al. (US 20020104083) discloses internally targeted advertisements using television delivery systems.
	Saurabh et al. (US 10296936) discloses method and system for measuring effectiveness of a marketing campaign on digital signage.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295.  The examiner can normally be reached on 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        
April 30, 2021